PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/154,637
Filing Date: 13 May 2016
Appellant(s): Edic et al.



__________________
Matthew Beal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Appellant’s arguments regarding the double patenting rejection are persuasive.  The double patenting rejection is withdrawn.

(2) Response to Argument
Appellant alleges that the Fonte reference “does not disclose or suggest determining an outer boundary of an entire heart chamber as dividing a model of a ventricle does not disclose or suggest that a boundary of the entire chamber was ever determined.”  As a preliminary matter, it is noted that the claims do not preclude division of a model.  A model is considered to require a boundary determination.  The definition of “boundary representation” as provided by A Dictionary of Computing (6 ed.) by Daintith and Wright (2008) is “A description of a solid object in terms of the faces that bound it.” In addition, the definition of “model” by the same dictionary is “A simplified representation of something (the referent). The representation may be physical or abstract, and may be restricted to certain properties of the referent.”  Division of a model would not appear to impact the determination of a boundary for that model.

In addition, in Fig. 4 and [0131], Fonte discloses that patient specific anatomical data is acquired and "assembled into a three-dimensional image" which is later relied upon in generating the model [0139].  These disclosures are seen to illustrate determining a boundary of an entire heart chamber as at least the model illustrated in Fig. 4 is of a heart.  These portions of Fonte were cited in the Final office action dated 01/19/2021.
Appellant also asserts that the “Office admits Medow does not disclose or suggest determining an outer boundary of an entire heart chamber.”  This appears to be a mischaracterization.  The Office did not discuss the aforementioned limitations with respect to the Medow reference as these limitations were considered taught by the primary reference, Fonte.
Appellant further alleges that the Medow reference “does not disclose or suggest estimating the volume of blood in the entire heart chamber based on outer boundaries (of the chamber).”  As this limitation was indicated as being taught by the Fonte reference (see below and at the Final office action at page 4), this amounts to a piecemeal analysis of the rejection. 
Fonte discloses estimating the volume of blood in the entire heart chamber based on outer boundaries of the chamber [0183, 0189 & 0338 (e.g. “The percentage of the total myocardial volume downstream of a given, e.g. diseased, location in the augmented model may 
Appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Medow is relied upon to teach acquisition of projection images, with and without contrast enhancement, at the multiple view angles for each respective time of the different respective times (see [0006]).	In combination, Fonte and Medow are seen to disclose or suggest the limitations as claimed for the reasons as indicated on page 6 of the Final office action dated 01/19/2021 at paragraphs 9 and 10.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                           

                                                                                                                                                                             /KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.